United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1531
                         ___________________________

                              United States of America,

                         lllllllllllllllllllll Plaintiff - Appellee,

                                             v.

                                     Pamela Wood,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: December 8, 2014
                               Filed: March 30, 2015
                                   [Unpublished]
                                   ____________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

       Pamela Wood pleaded guilty to one count of theft of United States property, in
violation of 18 U.S.C. § 641. The district court1 sentenced Wood to a probation for


      1
        The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, sitting by consent of the parties pursuant to 28 U.S.C. § 636(c).
five years and ordered her to make restitution. Wood appeals, arguing that the district
court imposed an unreasonable sentence. She also challenges a condition of probation
requiring her to participate in a location monitoring program for six months. Because
we conclude that Wood waived her right to appeal on these grounds, we enforce the
waiver and affirm the judgment.

       Wood pleaded guilty pursuant to a written plea agreement that she and her
attorney signed. The agreement includes a section entitled “WAIVER OF APPEAL
AND POST-CONVICTION RIGHTS,” which includes the following provision:

      In the event the Court accepts the plea, accepts the U.S. Sentencing
      Guidelines Total Offense Level agreed to herein, and, after determining
      a Sentencing Guidelines range, sentences the defendant within or below
      that range, then, as part of this agreement, the defendant hereby waives
      all rights to appeal all sentencing issues other than Criminal History.

Plea Agreement, R. Doc. 35, at 6 (emphasis added).

      The parties agreed to recommend a base offense level of six, a two-level
increase based on amount of loss, and a two-level reduction for acceptance of
responsibility, for a total offense level of six. The agreement left the determination
of Wood’s criminal history category to the court. The sentence imposed by the
court—a five-year term of probation—was within the advisory guideline range
applicable to a base offense level of six and Wood’s criminal history category as
found by the court.

      As a general rule, a defendant may waive her rights to appeal as part of a plea
agreement. See United States v. Andis, 333 F.3d 886, 889 (8th Cir. 2003) (en banc).
To enforce the waiver, we must “confirm that the appeal falls within the scope of the
waiver and that both the waiver and plea agreement were entered into knowingly and


                                         -2-
voluntarily.” Id. at 889-90. Even when these requirements are met, we will not
enforce a waiver when to do so would result in a “miscarriage of justice.” Id. at 890.

       Wood’s appeal falls within the scope of her waiver. The district court accepted
the total offense level agreed to by the parties, and the sentence was within the
advisory guideline range. Wood seeks to appeal “sentencing issues other than
Criminal History”—i.e., the reasonableness of the five-year term of probation and the
probationary condition requiring her to participate in location monitoring. Wood does
not dispute that the waiver was knowing and voluntary, see United States v.
Michelsen, 141 F.3d 867, 871-72 (8th Cir. 1998), and she does not contend that
enforcement of the waiver would result in a miscarriage of justice.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-